Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed December 8, 2020. Applicant’s reply to the restriction/election requirement of October 8, 2020 has been entered. Claims 1-10 have been canceled; and no claims have been amended or newly added. Claims 11-19 are pending in the application. 
Priority
Applicant’s claim for the benefit as a division of prior-filed U.S. Patent Application No. 15/553,506, filed August 24, 2017, which is the National stage entry of WIPO International Application No. PCT/IB2016/051083, filed February 26, 2016 under 35 U.S.C. 365(c), which claims the benefit of U.S. Provisional Patent Application No. 62/126,323, filed February 27, 2015 under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant's election of Group IV, claims 11-19, is acknowledged. Applicant’s further elections*** of i) “soil” as the species of structure being contacted, and ii) “liquid fertilizer” as the species of further agent being administered are also acknowledged. The Examiner has determined that claims 11-14, 16, and 19 appear to read on the elected subject matter.  
***It is noted that Applicant failed to elect a single disclosed species of “chitin-containing biological source”, as required by the restriction letter. Applicant’s response is therefore non-compliant. However, in the interest of furthering compact prosecution, and because the elected group does not appear to include claims directed to species of chitin-containing biological sources, the response has been entered and the claims are being examined. 
Accordingly, claims 15, 17, and 18 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The restriction requirement is deemed proper, maintained, and is hereby made FINAL. 
Election was made without traverse in the reply filed on December 8, 2020. Claims 11-14, 16, and 19 are currently under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14, 16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
Claims 11-14, 16, and 19 are merely directed to contacting soil, plants, or plant parts with a “composition” comprising a mixture of at least five of and up to every one of the microbial species Desulfococcus, Desulfotomaculum, Marinobacter, Nitrosopumilus, Azospirillum, Bacillus, Lactobacillus, Ruminococcus, Leptolyngbya, Aquabacterium, Leptospirillum, Paenibacillus, Microcoleus, Pseudomonas, Clostridium, Xenococcus, Acetobacter, Candidatus, and Methanosaeta, and contacting soil with liquid fertilizer. Funk Bros. Seed Co. v. Kalo Inoculant Co. 333 U.S. 127 (1948)). 
This judicial exception is not integrated into a practical application because the “method” is not defined and need not achieve anything practical at all. Rather, Applicant is merely attempting to patent the physical state of contacting soil, and/or plants or parts thereof with mixtures of natural microbes that exist in nature in contact with soil, and/or plants or parts thereof. No microbial species in the combination acquires markedly different characteristics or a different function, each performs in its own natural way. There is no machine and there is no transformation. Their use in combination does not improve in any way their natural functioning, and each microbial species thus functions quite independently of the hand of man. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Indeed, it has long been well within the skill of the ordinary mechanic in the art to produce mixtures of microbial species (see Funk Bros. Seed Co. v. Kalo Inoculant Co. 333 U.S. 127 (1948)).
Likewise, liquid fertilizers can also be mixtures of natural ingredients all of which are found in nature, and in particular in contact with soil, and/or plants or parts thereof, 
Obviousness-Type Double Patenting (I-II)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claims 11, 12, 14, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5 of U.S. Patent No. 10,932,470. 
Applicant’s elected subject matter is directed to a “method” comprising contacting soil with a microbial composition comprising ten or more of Bacillus spp., Azospirillum spp., Pseudomonas spp., Lactobacillus spp., Desulfococcus spp., Desulfotomaculum spp., Marinobacter spp., Nitrosopumilus spp., Ruminococcus spp., Aquabacterium spp., Microcoleus spp., Clostridium spp., Xenococcus spp., and Methanosaeta spp.; and further comprising contacting the soil with a liquid fertilizer.
Claims 3 and 5 of U.S. Patent No. 10,932,470 disclose a method of improving plant growth and/or increasing crop yield comprising contacting soil or plants or plant parts with a composition comprising ATCC Deposit number PTA-121755 and a liquid fertilizer. 

II. Claims 11, 12, 14, 16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 14, 16, and 19 of copending U.S. Application No. 16/448,776. 
Applicant’s elected subject matter is directed to a “method” comprising contacting soil with a microbial composition comprising ten or more of Bacillus spp., Azospirillum spp., Pseudomonas spp., Lactobacillus spp., Desulfococcus spp., Desulfotomaculum spp., Marinobacter spp., Nitrosopumilus spp., Ruminococcus spp., Aquabacterium spp., Microcoleus spp., Clostridium spp., Xenococcus spp., and Methanosaeta spp.; and further comprising contacting the soil with a liquid fertilizer.
Claims 11, 12, 14, 16, and 19 of copending U.S. Application No. 16/448,776 disclose a “method” comprising contacting soil with a microbial composition comprising ten or more of Bacillus spp., Azospirillum spp., Pseudomonas spp., Lactobacillus spp., Desulfococcus spp., Desulfotomaculum spp., Marinobacter spp., Nitrosopumilus spp., Ruminococcus spp., Aquabacterium spp., Acidisoma spp., Microcoleus spp., Clostridium spp., Xenococcus spp., Brevibacterium spp., and Methanosaeta spp.; and further comprising contacting the soil with a liquid fertilizer. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11, 12, 14, 16, and 19 of the copending application 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112(a)
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 14 specifies “ATCC Deposit number PTA-121750”, presumably corresponding to a specific mixture of microbial species, but Applicant has not pointed to where they have properly satisfied the requirements of 37 CFR 1.808. To overcome this rejection, Applicant is required to file a written statement as part of the application record stating that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of any patent for the present application.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is directed to a “method”, but does not define what the method is actually for or is intended to accomplish. One of ordinary skill in the art thus cannot definitively ascertain what in fact is being made or what in fact is necessarily being accomplished or treated by the recited step, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed “method”. If Applicant wants a U.S. Patent for a method, Applicant needs to particularly point out and distinctly claim what the actual method is that has been invented. As now presented, claim 15 is really nothing more than a drafting effort attempting to patent any and all methods for just about anything known or conceivable by man that could involve contacting soil, plants or plant parts with the composition of claim 11, without defining any actual purpose or end at all. Moreover, since the claim never actually defines what the method is for, the claimed method cannot be adequately examined for compliance with e.g. scope of enablement or other legal standards that depend on knowing what the method is actually for or intended to accomplish, i.e. what Applicant is claiming to have invented. 
Claim 14 recites the limitation “ATCC Deposit number PTA-121750”. The original specification, however, appears to provide alternative definitions for “ATCC Deposit number PTA-121750”. On the one hand, the specification discloses that PTA-121751 is one and the same as “A1001” (paragraph 0004), and appears to define “the A1001 consortium” as including all of the microbes listed in paragraph [0041]. On the other 
Claims 12-14, 16, and 19 are (also) indefinite for depending from an indefinite claim. 
Claim Interpretation
For examination at this time, because the specification defines the microbial consortia having ATCC deposit number PTA-121750 = A1001, and HYTa = A1001 (see paragraphs 0004, 0020, 0148), it thus follows that the microbial consortia having ATCC deposit number PTA-121750 = HYTa. 
Claim Rejections - 35 USC § 102(a)(1) and 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

I. Claims 11, 12, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lόpez-Cervantes et al. (U.S. Patent Application Pub. No. 2013/0255338).
Applicant’s elected subject matter is directed to a “method” comprising contacting soil with a composition comprising at least five or at least 10 of the microbial species Desulfococcus spp., Desulfotomaculum spp., Marinobacter spp., Nitrosopumilus spp., Azospirillum spp., Bacillus spp., Lactobacillus spp., Ruminococcus spp., Leptolyngbya spp., Aquabacterium spp., Leptospirillum spp., Paenibacillus spp., Microcoleus spp., Pseudomonas spp., Clostridium spp., Xenococcus spp., Acetobacter spp., Candidatus spp., and Methanosaetaa spp..; and further comprising contacting the soil with a liquid fertilizer. 
Lόpez-Cervantes et al. disclose a method comprising contacting soil with a composition comprising “HYTa” and a liquid fertilizer, i.e. the combination of ammonium nitrate and ammonium thiosulfate (ATS); wherein “HYTa” contains 7 Bacillus species, including Bacillus amyloliquefaciens; 5 Lactobacillus species; and 4 Clostridium species; and further comprises e.g. Bacillus sphaericus (i.e. now called Lysinibacillus sphaericus), and wherein the microbial species are preferably activated prior to contacting the soil (abstract; paragraphs 0025, 0026, 0121).
Therefore, Lόpez-Cervantes et al. anticipate the subject matter of claims 11, 12, 14, 16, and 19.
II. Claims 11, 12, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lόpez-Cervantes et al. (U.S. Patent Application Pub. No. 2012/0084886).
Desulfococcus spp., Desulfotomaculum spp., Marinobacter spp., Nitrosopumilus spp., Azospirillum spp., Bacillus spp., Lactobacillus spp., Ruminococcus spp., Leptolyngbya spp., Aquabacterium spp., Leptospirillum spp., Paenibacillus spp., Microcoleus spp., Pseudomonas spp., Clostridium spp., Xenococcus spp., Acetobacter spp., Candidatus spp., and Methanosaetaa spp..; and further comprising contacting the soil with a liquid fertilizer. 
Lόpez-Cervantes et al. disclose a “method” comprising contacting soil with a microbial composition known as “HYTa” that contains 7 Bacillus species, 5 Lactobacillus species, and 4 Clostridium species, and also disclose a “method” comprising contacting soil with a microbial composition known as “HQE” that contains 5 Bacillus species, 1 Pseudomonas species, 2 Lactobacillus species, and 1 Clostridium species; and further comprising contacting the soil with a liquid fertilizer; wherein the microbes are preferably activated prior to contacting the soil (abstract; paragraphs 0007-0009, 0050, 0122; Tables 1, 6, 10).
Therefore, Lόpez-Cervantes et al. anticipate the subject matter of claims 11, 12, 14, 16, and 19.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617